Citation Nr: 9909423	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frozen feet.

2.  Entitlement to service connection for coronary artery 
disease, claimed as irregular heart rate.

3.  Entitlement to service connection for the residuals of 
shrapnel wounds to the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the issues on appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

The issues of entitlement to service connection for coronary 
artery disease and shrapnel wounds will be discussed below, 
the remaining issue of entitlement to service connection for 
residuals of frozen feet will be discussed only in the REMAND 
section of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The veteran's service records (other than the physical 
examination at separation) are not available and presumed to 
have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC). The record does, however, 
include the March 1946 separation examination.

3.  The veteran's available service medical record does not 
contain any complaints, findings, or diagnosis of heart 
disease.  

4.  Coronary artery disease were not noted until many years 
after service, and has not been shown to be related to 
service or to any occurrence or event therein based on the 
evidence submitted.

5.  Giving the veteran the benefit of the doubt, it is more 
likely than not that the scars on the lower extremities were 
a result of shrapnel wounds sustained during service.


CONCLUSIONS OF LAW

1.  A claim for service connection for coronary artery 
disease, claimed as irregular heart rate, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(b) (1998).

2.  With resolution of reasonable doubt, the residuals of 
shrapnel wounds, reportedly manifested by scarring to the 
lower extremities, were incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that attempts to locate 
the veteran's service medical records (other than the 
separation physical examination) have been unsuccessful.  
Apparently, his records were destroyed in the accidental fire 
at the National Personnel Records Center (NPRC) in 1973.  As 
noted, the only service medical record currently associated 
with the claims file is a separation examination report dated 
in March 1946.  An attempt was made to obtain reports from 
the Surgeon General's Office (SGO) but none were available.  
The veteran has also offered into evidence additional non-
medically related service records.  

I.  Entitlement to Service Connection for Coronary Artery 
Disease, Claimed as Irregular Heart Rate

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

In a VA heart examination report dated in December 1995, the 
veteran related that he sought treatment for skipped beat and 
was told he had a "soldier's heart."  He reportedly had a 
myocardial infarction in 1989 and underwent a cardiac 
catheterization.  He was taking one aspirin per day and 
Nitroglycerin for chest pain.  He reflected that he continued 
to have chest pain on exertion and skipped beats.  The 
clinical impressions included coronary artery disease, status 
post cardia catheterization, and angina controlled by 
Nitroglycerin.  Outpatient treatment records reveal that the 
veteran underwent a coronary catheterization in June 1989 for 
coronary artery disease.  Significantly, at the time of 
treatment, none of the medical examiners attributed his heart 
disease to his active service, nor did they indicate evidence 
that it was of long standing duration.  

At a hearing before the Board, the veteran testified that he 
was told in service that he had "soldier's heart" but that 
he was, in fact, not relating his coronary artery disease to 
his military service.  He stated that he only used the 
information about having a soldier's heart as an example that 
he had service medical records somewhere but implied that he 
did not intend to file a claim for service connection of this 
issue.  Upon further questioning, he indicated that the 
skipped beats stopped about a year or so after service 
separation but would occasionally flutter.  He was told that 
he had a murmur in the 1950s but did not seek further follow-
up.  

Although the veteran has suggested that he did not intend to 
pursue this claim, the Board will proceed with a decision 
because the claim has not been formally withdrawn.  However, 
the evidence does not establish that there is an etiological 
or causal relationship between the veteran's current coronary 
artery disease and his alleged in-service complaints of 
skipped heart beats.  First, the service separation 
examination is negative for cardiac symptoms and the 
cardiovascular assessment was noted to be normal.  Further, 
and significantly, the veteran did not seek treatment for 
coronary artery disease until 1989, well over 40 years after 
service separation.  Moreover, at the time of the veteran's 
initial treatment for coronary artery disease, there was no 
mention made of a connection to service.  In addition, the 
most recent VA examination report did not indicate that the 
etiology of the veteran's coronary artery disease was related 
to service.  Because there is no evidence of a nexus 
relationship between the veteran's claimed in-service 
complaints of skipped heart beats, and his current coronary 
artery disease, the Board must conclude that the claim is not 
well grounded.

Alternatively, even assuming, for the sake of argument, that 
the veteran experienced some cardiac symptomatology in 
service, he has failed to demonstrate continuity of symptoms 
sufficient to support of claim of entitlement to service 
connection for coronary artery disease.  As previously noted, 
the separation examination was negative and he did not 
develop symptoms until well over 40 years after service 
separation.  Thus, the 40+ year gap between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.

Finally, the Board has also considered the veteran's 
statements and sworn testimony that he has had problems with 
his heart since separation from service in 1946.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of cardiac symptomatology.  He 
lacks the medical expertise to offer an opinion as to the 
existence of coronary artery disease, as well as to medical 
causation of any current disability.  Id.  Moreover, the 
Board again notes that when treated for coronary artery 
disease in 1989, he reported that he had been in his usual 
state of good health until the onset of symptoms and made no 
reference to any long-standing symptoms of cardiovascular 
disease.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection is 
not warranted for coronary artery disease.

II.  Entitlement to Service Connection for the Residuals of 
Shrapnel Wounds to the Lower Extremities

In light of the favorable decision discussed below, the Board 
finds that the veteran's claim for shrapnel wounds is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Finally, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d) (1998).

A review of the veteran's separation examination report 
reveals no complaints, symptomatology, or findings of 
shrapnel wounds to the lower extremities.  As noted, this is 
the only service medical record available. 

In September 1995, the veteran filed a claim for, among other 
things, shrapnel wounds to both legs from wounds sustained in 
1944.  In support of his claim, he submitted a statement 
signed by four presumably family members (the letter is not 
clear as to the relationship between the veteran and the 
signatories) who, among other things, asserted that one of 
them heard the veteran tell his mother that he had been hit 
by shrapnel while in Belgium.  Further, a buddy statement 
from a former soldier asserted that the veteran was involved 
in the battles at Verviers, Belgium, Cologne, and Bonn, 
Germany, in the latter part of 1944 and early 1945, and that 
he had seen the veteran with bandages on his legs from 
shrapnel wounds.  

In a VA heart examination report dated in December 1995, the 
veteran reported an old shrapnel injury on his shins.  
Physical examination revealed a one inch area of skin 
depressed scar over the tibia on both sides over the shins 
due to an old shrapnel injury.  The clinical impressions 
included shrapnel wound to the tibia bilateral causing no 
residual defect.  

At a hearing before the Board, the veteran testified that he 
was wounded in November or December, 1944, at the same time 
he had frozen feet.  He acknowledged that he did not 
experience a deep penetrating wound; rather, he was some 
distance from an explosion and the wounds were made from the 
heat from the metal that hit him.  He remarked that he was a 
medic and treated himself with penicillin ointment and went 
on.  He reflected that the medics usually put in the names of 
the wounded for Purple Hearts and he did not put his own name 
in.  Upon further questioning, he reported that he did not 
have any broken bones from the shrapnel and it was mostly 
scars from hot metal.  He complained primarily of occasional 
itching.

With resolution of reasonable doubt, the Board concludes that 
veteran's sworn lay testimony, buddy statements, the December 
1995 VA examination's findings that documented scarring on 
the lower extremities, and the VA examiner's medical opinion 
that the scarring was consistent with shrapnel wounds, 
constitute "satisfactory lay or other evidence" that such 
scarring was incurred in combat.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Therefore, the Board finds that 
service connection for the residuals of shrapnel wounds to 
the lower extremities is warranted.



ORDER

Entitlement to service connection for coronary artery 
disease, claimed as irregular heart rate, is denied on the 
basis that the claim is not well grounded.

Entitlement to service connection for the residuals of 
shrapnel wounds of the lower extremities, manifested by 
residual scarring, is granted.


REMAND

With regard to the remaining issue, some additional 
development is needed for the purposes of clarifying the 
record.  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At a hearing before the Board, the veteran testified that he 
suffered from frozen feet in either November or December, 
1944, while in Belgium as a field medic.  He related that 
there was two to three feet of snow and someone told him that 
the temperature was 50 below zero.  He reported that his feet 
stayed frozen for about a week.  He did not have feeling in 
his feet and his boots had to be cut off.  He stated that he 
treated a few soldiers for frozen feet but that most were 
sent back to a field hospital for treatment.  When he finally 
reported to a hospital months later, his feet were extremely 
white and his big toe was cracked.  He complained of loss of 
sensation, difficulty walking, and cracked and bleeding feet.  

It is noted that the physical examination at the time of 
service separation was negative.  There is currently of 
record no evidence of treatment or complaints of chronic foot 
pathology in the years after service.  At the time of the 
1995 "heart" examination, the veteran gave a history of 
frozen feet similar to that given at the personal hearing.  
Examination of the feet revealed some findings, but it is 
unclear that any of these constituted the residuals of frozen 
feet.  A history of frozen feet was set forth, but it is not 
clear what residuals were determined.  Further, it is unclear 
whether any of the pathology noted is related to arterial 
disease.  In order to make an informed decision as to this 
issue, it is concluded that additional development is needed.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military), if 
any, who have provided him with relevant 
treatment for any feet disorder, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the presence and 
etiology of his current feet disability.  
Initially, the examiner is requested to 
review the claims file, including service 
medical and post-service medical reports 
of record and adequately summarize all of 
the relevant history, including relevant 
treatment and previous diagnoses 
regarding the veteran's feet disability.  
Thereafter, the medical specialist should 
enter an opinion as to the most likely 
etiology of the veteran's current feet 
disability.  Specifically, it should be 
indicated whether the feet disability is 
in any way related to claimed frozen feet 
during active duty service, advancing 
age, or some other cause.  The medical 
specialist should specifically indicate 
whether there is a causal relationship 
between claimed frozen feet some 50 years 
ago and the veteran's current feet 
disability, and explain the likelihood 
that the manifestations of the condition 
would be dormant and/or untreated for 
many years.  If a determination can not 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the residuals of frozen 
feet.  In the event the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 
- 12 -


- 7 -


